Citation Nr: 0839499	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
March 1946 (Marine Corps, 3 months and 27 days), and from 
January 1948 to April 1948 (Army, 7 months and 15 days).

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina that denied the 
veteran's petition to reopen a previously-denied claim for 
service connection for a psychiatric disorder other than 
PTSD, and a September 2004 RO rating decision that denied 
service connection for PTSD and entitlement to a TDIU.

The veteran testified before the RO's Decision Review Officer 
in May 2004, and he testified before the undersigned Veterans 
Law Judge in a hearing at the RO in July 2005.  

The Board issued a decision in September 2005 that reopened 
the previously-denied claim for service connection for a 
psychiatric disorder other than PTSD, and remanded the issues 
shown on the title page to the RO for further development.

In August 2008 the Board once again remanded the issues on 
appeal to the RO for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran does not have a current psychiatric diagnosis 
other than PTSD.

3.  The veteran's diagnosis of PTSD is not based on a 
verified or potentially verifiable stressor or other event of 
his period of active service.

4.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disability other 
than PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  

2.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  

3.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board has denied the claim for a TDIU because the veteran 
has no service-connected disabilities; he accordingly does 
not meet the legal criteria for the benefit claimed.  In 
cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

In regard to the claim for service connection for a 
psychiatric disorder other than PTSD, the RO sent the veteran 
a letter in July 2003 advising him that to establish 
entitlement to service connection for a disability (at that 
time, for claimed generalized anxiety disorder and bipolar 
disorder) the evidence must show a current disability, an 
injury or disease in service, and a relationship between the 
claimed disability and military service. The veteran had an 
opportunity to respond prior to issuance of the rating 
decision in September 2003.

Specifically in regard to the claim for PTSD, the RO sent the 
veteran a letter in July 2004 advising him that to establish 
entitlement to service connection for that disability the 
evidence must show a stressful event in service.  The veteran 
was provided a PTSD questionnaire for that purpose.  He had 
an opportunity to respond prior to the rating decision in 
September 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and that he has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that letters cited above satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letters advised the veteran that VA is responsible for 
getting relevant records from any Federal agency (including 
military, VA and Social Security records) and that VA would 
make reasonable efforts to obtain records on the veteran's 
behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.  

Both letters also advised the veteran of the types of 
evidence acceptable.  The July 2004 letter specifically 
advised the veteran, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran before the rating 
actions on appeal.  However, the Board finds that any 
arguable delay in providing full VCAA notice prior to the 
rating decisions was not prejudicial to the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims have been fully 
developed before the case was readjudicated as reflected in 
the most recent Supplemental Statement of the Case (SSOC) 
issued in August 2008.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the how VA establishes disability 
ratings and the effective date that may be assigned.  This 
was accomplished in an RO letter in May 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran was provided several VA psychiatric examinations 
during the course of the appeal, most recently in August 
2006.  The Board has found these examinations to be adequate 
and sufficient as a basis for adjudication of the claims for 
service connection.  There is accordingly no need for remand 
for further examination at this point.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran was also afforded hearings before the RO's DRO 
and before the Board, during which he presented oral argument 
in support of his claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal before the Board.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Entitlement to service connection for a psychiatric disorder 
other than PTSD

The veteran served in the Marine Corps from November 1945 to 
March 1946 (3 months and 27 days) and was discharged prior to 
completion of basic training due to a psychiatric disorder, 
diagnosed as schizoid personality.  A medical review board of 
three physicians stated that the veteran did not have a 
psychosis, but rather a personality disorder of the schizoid 
type that existed prior to service and was not aggravated by 
service.

The veteran subsequently served in the Army from January 1948 
to April 1948 (7 months and 15 days) and was discharged for 
general inaptitude and unfitness.  There is no indication of 
psychiatric treatment during Army service.

The claims file contains extensive VA and non-VA psychiatric 
treatment records, including examinations and reports of 
inpatient and outpatient treatment.  These treatment and 
examination reports cite varying diagnoses as noted below.

A VA examiner in June 1946 diagnosed schizoid personality, 
the same diagnosis that was recorded during the veteran's 
Marine Corps service.  

Treatment notes from Dr. RNW in November-December 1969 show a 
diagnosis of schizoaffective-type schizophrenia and possible 
manic-depressive illness.  A letter from psychiatrist WAK 
dated in February 1972 asserts that the veteran had been 
undergoing treatment since 1969 for diagnosed schizophrenic 
reaction, schizoaffective type, although the veteran received 
VA inpatient treatment in April-May 1970 for "anxiety 
reaction."

VA inpatient treatment records in February-March 1972 and 
May-August 1972 confirm a current diagnosis of chronic 
schizophrenia, undifferentiated type.  A VA inpatient 
treatment note in December 1980 shows a continued impression 
of "residual schizophrenia."

The veteran received SSA disability benefits from December 
1971 until October 1981 due to a "nervous condition" 
although VA treatment records in November 1981 cite "a long 
history of chronic undifferentiated schizophrenia."  SSA 
disability benefits were discontinued in December 1981 due to 
a finding that the veteran had regained the ability to work.

A VA treatment note in January 1982 characterizes the veteran 
as having residual schizophrenia with increased stress due to 
the impending loss of SSA disability benefits.  However, a VA 
Mental Health Clinic (MHC) psychologist diagnosed bipolar 
disorder in March 2001, which diagnosis was continued by VA 
psychiatrists in May 2002 - December 2003. 

A June 2004 letter from the veteran's treating VA 
psychiatrist, Dr. PCW, states that Dr. PCW had treated the 
veteran for two years and had previously diagnosed the 
veteran with bipolar disorder, but was changing the diagnosis 
to PTSD as more accurately reflecting the nature of the 
veteran's symptoms.  

Thereafter, Dr. PCW entered a treatment note in December 
stating that the veteran had been misdiagnosed in the 
military for "schizoid personality deviation" and did not 
meet the criteria for that disability. The veteran was 
examined by a VA psychologist in August 2006 who stated that 
the previous diagnoses of schizoid personality, bipolar 
disorder and schizophrenia were all misdiagnoses; the only 
current disorder on examination was chronic severe PTSD.

The claim for service connection for PTSD is discussed below.  
As there is no currently diagnosed for any psychiatric 
disorder other than PTSD, such claim must be denied.

The Board notes in that regard that the veteran is shown to 
have been identified with a psychiatric disorder during 
service.  However, that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1993).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328.  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

As medical evidence shows that the veteran has no current 
psychiatric disorder other than PTSD - and, indeed, that the 
veteran has never had any psychiatric disorder other than 
PTSD, all others being misdiagnoses - the Board must conclude 
that the threshold criteria for service connection for a 
psychiatric disorder other than PTSD are not met.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. 
223, 225.  This is the essence of the first part of the 
Hickson analysis, and supports a finding by the Board that 
the veteran has not presented a claim for service connection 
for a psychiatric disorder other than PTSD.

In addition to the medical evidence above the Board has 
considered lay evidence in the form of the veteran's 
testimony before the Board and the RO's DRO, and his 
correspondence to VA.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, even affording the veteran full competence and 
credibility in reporting his symptoms and treatment over 
time, he is not competent to opine as to medical etiology or 
render a medical opinion.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritui, 2 Vet. App. 492, 494.  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

In this case, competent psychiatric opinion of record states 
that the veteran's only psychiatric disorder since discharge 
from service has been PTSD.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  As 
competent medical opinion contradicts any diagnosis other 
than PTSD, Jandreau is not for application.

Based on the medical and lay evidence above the Board finds 
that service connection for a psychiatric disorder other than 
PTSD must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent medical evidence of a psychiatric disorder other than 
PTSD that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  
Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

In this case the veteran does not allege, and the record does 
not show, that he engaged in combat.

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

During the veteran's DRO hearing in May 2004 he reported 
hazing-type brutality at Parris Island Marine Corps Recruit 
Depot.  He specifically cited being forced to hurriedly strip 
on arrival, to putting a bucket on his head, to rolling a 
grain of sand across the floor with his nose, to standing at 
attention for prolonged periods, and to having a rifle fired 
over his head.  He also reported that after being caught with 
a piece of gum in his mouth he was forced to chew 13 packs of 
chewing gum at once.  

A June 2004 letter from the veteran's treating VA 
psychiatrist, Dr. PCW, states that Dr. PCW had previously 
diagnosed the veteran with bipolar disorder but had changed 
the diagnosis to PTSD as more accurately reflecting the 
nature of the veteran's symptoms.  Dr. PCW specifically cited 
as the stressor that the veteran was exposed at Parris Island 
to a Drill Sergeant who was so abusive that 8 recruits either 
committed suicide or drowned trying to escape the island.

Thereafter the veteran submitted a stressor letter in July 
2004 reporting events at Parris Island including having to 
stand at attention until losing consciousness, having his 
clothes ripped off on arrival, having to push a grain of sand 
across the floor with his nose, running through a gantlet 
("belt line") in which he was hit by leather belts, having 
to put a bucket over his head and scream, and being made to 
put 13 packs of chewing gum in his mouth.  He did not cite 
any trainee suicides.

The veteran's VA Form 9 cites as stressors that his clothes 
were ripped off by a Sergeant, that he was forced to roll a 
grain of sand across the floor with his nose, that he and 
other were forced to sit in a tree with buckets on their 
heads and scream, and that he and others were forced to stand 
at attention until someone passed out.  He did not cite any 
trainee suicides or beatings.  

The veteran testified before the Board in July 2005 that at 
Parris Island his clothes were ripped off by a Sergeant and 
in the middle of the night the recruits were awakened by a 
drunken Sergeant who forced them to stand at attention until 
they passed out.  He reported having to push a fan across the 
floor with his nose and having to chew 13 packs of gum at 
once.  He reported having to go through a "belt line" with 
75 lashes. He also reported that several recruits hanged 
themselves with sheets in the latrine, and that he saw the 
bodies.  He also made a rambling statement regarding eight 
recruits who were marched into the river by a drunken 
Sergeant and drowned, tying that incident to the suicides 
that he says he witnessed. 

The veteran was examined by a VA psychologist in August 2006 
and reported being beaten with a leather belt on two 
occasions, having to roll a grain of sand with his nose, and 
having to sit in a tree with a bucket on his head.  He 
reported that on the rifle range he was lying on the ground 
and was cold, and that a Sergeant threatened to stomp his 
brains out if he moved.  The psychologist diagnosed PTSD, 
more likely than not related to the veteran's experiences in 
Boot Camp.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. at 153.  

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant the claim of service connection for PTSD.   
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

VA can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor. 

The adequacy of a stressor, sufficiency of symptomatology, 
and diagnosis are all medical determinations.  Cohen, 10 Vet. 
App. at 143-44.  The existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki, 6 Vet. App. 91, 97-8.   

The Board finds in its review of the record that the 
veteran's only potentially verifiable stressor is the alleged 
deaths of several trainees, either by hanging or by allegedly 
drowning while trying to escape from Parris Island.  Such 
trainee deaths by suicide would be a matter of record.  
However, neither the Department of the Navy nor the National 
Archives have record of any such deaths at Parris Island 
while the veteran was in training there.

Specifically in regard to the drowning deaths, the Board 
notes that the veteran's account to the Board tallies in all 
respects to the notorious "Ribbon Creek Incident" in April 
1956, during which an intoxicated Drill Sergeant marched his 
platoon into a swampy tidal creek near Parris Island; six 
trainees died on that occasion.  The incident was the subject 
of intense media coverage at the time.  The Board must 
conclude that the veteran, who was demonstrably not at Parris 
Island in April 1956, is projecting that incident into his 
own experiences.

The other hazing-type incidents cited at Parris Island - 
being stripped, pushing an object across the floor with the 
nose, wearing a bucket on the head, being made to lie quietly 
despite cold weather, running a "belt line" gantlet, 
standing at attention for prolonged periods - are arguably 
credible.  However, they are anecdotal-type instances that 
are not verifiable through government records and are not 
supported by objective evidence.  The veteran has also not 
presented objective supporting evidence that the hazing 
occurred as he alleges, and the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

Further, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen, 10 Vet. App. 
128, 145; Moreau, 9 Vet. App. 389, 395-96.   

However, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may consist 
of a medical opinion, based on review of the evidence, that 
the personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In this case the veteran reported as a hazing-type stressor 
that he was made to run a "belt line" in which he was 
lashed by leather belts.  This claimed stressor constitutes 
an allegation of physical assault.  However, close review 
shows that neither the VA psychiatrist nor the VA 
psychologist cited such an assault as a factor in diagnosing 
PTSD; the VA psychiatrist cited trainee deaths (not verified) 
and the VA psychologist cited general hazing but not physical 
assault (not verifiable).  The Board accordingly finds that 
the medical opinions of record do not constitute a medical 
finding that the alleged assault stressor occurred. 

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau, 9 Vet. App. 389, 396.  In 
this case there is no objective evidence of any in-service 
stressor other than such after-the-fact medical nexus 
evidence, and the claim must accordingly be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent any credible evidence that a claimed in-service 
stressor occurred that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.  


B.  Entitlement to a TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has no service-connected disabilities.  
Accordingly, the veteran has not satisfied the schedular 
threshold for TDIU at any time since his claim was filed.

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
Since the veteran has no service-connected disabilities for 
which he receives schedular compensation, extraschedular 
rating is not possible.  

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 4.16(b) is not necessary or appropriate at this point.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the threshold criteria for award of a TDIU, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.

Service connection for PTSD is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


